 

.-,`

§
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 _ Pages

 

 
     
    

UNITED STATES DISTRICT CoURT §§

. w~
s ?;~
't. ~‘..‘

for the , g

b\*$&`i

Eastern District of `,California C MAR 2 6 2079

L
By RN D/STHI(I)S']]§;_CCT COURT
_ UNITED sTATEs oF AMERICA, ) D oHN,A
. \ EPUTVC
v. )
) Case No. 1:1s-CR-00156» DAD BAM
ARTEMIO AvILA, ) `

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:

(l) The defendant must not violate federal, state, or local law while on release.

- (2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in Writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that -
the court may impose. k

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93 721 .
Place
on ~ , 6/24/2019 at l:00 PM before Magistrate Judge Barbara A. McAuliffe

 

Date and Time

If blank, defendant Will be notified of next appearance
(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

YOUR RELEASE IS DELAYED UNTIL 8:00 AM ON THE NEXT BUSINESS ,DAY
FOLLOWING THE POSTING O.F BOTH PROPERTY BONDS

\J

Upon finding that release by one of the above methods will not by itself reasonably.assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked

below:

|Zl (6)

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

'

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)

AVILA, Artemio
Doc. No. 1:18-CR-00156-DAD-BAM-1
ADDITIONAL CONDITIONS OF RELEASE

The defendant is placed in the custody of:

Name of person or organization Enedino Avila

 

 

lZl (7)

I§ll§|l§ll§l El

l§l

El

The defendant must:

(a)
(b)

(C)
(d)
(€)
(f)

(a)
(h)
(i)
(i)

(k)

report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
without prior approval of PSO; travel restricted to Eastern District of Califomia, unless otherwise approved in
advance by PSO;

cooperate in the collection of a DNA sample;

report any contact with law enforcement to'your PSO within 24 hours;

seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control;

refrain ii'om excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
surrender your passport to the Clerk, United States District Court, and must not apply for or obtain a passport or
any other travel documents during the pendency of this case; and,

execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: A total equity property bond secured by property
owned by Fidencio Jimenez;

execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of

release, the following sum of money or designated property: A total equity property bond secured by property l

owned by Zulma Avila and Artemio Avila; /

participate in the following Location Monitoring program component and abide by all the requirements of the
program, which Will include having a location monitoring unit installed 1n your residence and a radio frequency
transmitter device attached to your person. You must comply with all instructions for the use and operation of
said devices as given to you by the Pretrial Services Agency and employees of the monitoring company. You
must pay all or part of the costs of the program based upon your ability to pay as determined by the PSO.
CURFEW: You are restricted to your residence every day from 8:00 p.m. to 3:00 a.m., or as adjusted by the
Pretrial Services office or supervising officer, for medical, religious services, employment or court-ordered
obligations; and,

USMS SPECIAL INSTRUCTIONS:

(1)

have your release on bond delayed until 8: 00 a. m on the next business day following the posting of both property
bonds.

Page - of - Pages `

 

 

' ' ' 5
A0199C (Rev. 09/08- EDCA [Fresno]) Advice ofPenalties a Page z of Pages

 

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witnes`s, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100, 000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
l acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

   

 

Defendant 's Signature

Directions to the United States Marshal

( l The defendant is ORDERED released after processing

Daw- lel'z\@l,`l”\ § f A_

Judicial f cer 's Signature

m ll utc/magnet W»¢

Plinted name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

